Citation Nr: 0729692	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to 
February 1968.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a RO hearing in September 2004.  This matter was 
remanded in February 2006.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In September 2007, the Board granted the veteran's motion to 
advance his appeal on the docket pursuant to 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease was not manifested 
during service, nor is any such disability otherwise related 
to the veteran's service to include in-service radiation 
exposure.

2.  Chronic obstructive pulmonary disease is not due to or 
aggravated by service-connected sinusitis.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease, including as due to 
ionizing radiation, was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred during the veteran's active service, nor is 
chronic obstructive pulmonary disease proximately due to or 
the result of the veteran's service -connected sinusitis.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.310, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2001.  
The letter predated the January 2003 rating decision.  See 
id.  Subsequently, the veteran was issued another VCAA letter 
in March 2006.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The May 2001 and March 2006 letters 
have clearly advised the veteran of the evidence necessary to 
substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran letters in May 2001 and March 2006 which advised him 
of the evidence necessary to support his service connection 
claim.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
federal medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
veteran has been afforded VA examinations, and the record 
includes sufficient competent evidence to decide the claim.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for a disease that is claimed to be 
attributable to radiation exposure during service can be 
established by three different methods.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected, specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, that must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

The veteran is claiming entitlement to service connection for 
COPD which he alleges is due to radiation exposure he had 
while on active duty.  Initially, the Board acknowledges a 
November 1987 letter from the Defense Nuclear Agency which 
confirmed that the veteran had participated in Operation 
UPSHOT-KNOTHOLE.  It was noted that he was exposed to .04 
rems of radiation.  The relevant regulations, however, 
establish that COPD is not included as a presumptive 
disability for radiation exposed veterans as set out under 38 
C.F.R. § 3.309(d).  Service connection is therefore not 
warranted on a presumptive basis.  

Furthermore, COPD is not a disability which is considered a 
radiogenic disease under 38 C.F.R. § 3.311.  Thus, while the 
veteran has alleged that he currently has a disability due to 
exposure to ionizing radiation in service, he does not have a 
"radiogenic disease."  

The Board notes that, even though COPD is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service medical records do not reflect complaints of or 
treatment related to COPD.  A January 1947 service medical 
record does reflect treatment for an acute upper respiratory 
infection.  An examination performed for separation purposes 
in October 1967 reflects that his 'lungs and chest' were 
clinically evaluated as normal.  

An April 1968 VA examination report, conducted to evaluate 
other disabilities, reflects that the veteran's respiratory 
system was normal.  A chest x-ray, taken in conjunction with 
the VA examination, was interpreted as showing no significant 
abnormalities in the soft tissues, bony thorax, mediastinal 
structures or lung fields.

A June 1996 VA outpatient treatment record reflects an 
initial diagnosis of COPD.  

While acknowledging the current diagnosis of COPD, there is 
no evidence to suggest that such COPD is etiologically 
related to his active service, to radiation exposure during 
service, or to his service-connected sinusitis.  The COPD was 
not manifested during service or for many years after 
service.  The Board does acknowledge a treatment record which 
reflects that the veteran was admitted to the William 
Beaumont Army Medical Center for 4 days in March 1999, due to 
complaints of shortness of breath, cough, runny nose and 
fever.  The final diagnoses included chronic obstructive 
pulmonary disease exacerbation secondary to sinusitis.  
However, an April 2006 VA medical opinion was against any 
secondary relationship.  The April 2006 examiner noted review 
of the medical records, and opined that the veteran's COPD is 
not secondary to his mild chronic sinusitis.  The examiner 
explained that the basis for such opinion was that the 
veteran's COPD is secondary to his chronic and persistent 
heavy smoking, and that sinusitis is not a risk factor for 
COPD.

The Board accepts the April 2006 VA opinion as being the most 
probative medical evidence on the subject, as it was based on 
a review of the medical records and it contains detailed 
rationale for the medical conclusion.  See Boggs v. West, 11 
Vet. App. 334 (1998). The Board assigns great probative 
weight to this medical opinion, as it was based on review of 
the veteran's medical records.  Moreover, the VA examiner 
provided precise reasons and bases for the conclusions, 
specifically that his COPD was due to his heavy smoking, and 
that sinusitis is not a risk factor for COPD.  As the March 
1999 diagnosis of COPD exacerbation secondary to sinusitis 
does not contain any further information with regard to 
whether such exacerbation was temporary or permanent, the 
evidence of record otherwise contains no competent or 
probative evidence to rebut the persuasive VA medical 
opinion.  

The Board acknowledges the veteran's contentions with regard 
to his COPD, to include his exposure to ionizing radiation 
during service.  It is well established, however, that as a 
layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against service 
connection for COPD on any basis.  As the preponderance of 
the evidence is against the claim of entitlement to service 
connection for COPD, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


